Case: 4:19-cr-00794-SRC Doc. #: 66 Filed: 03/02/21 Page: 1 of 19 PagelD #: 137

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION
UNITED STATES OF AMERICA, )
Plaintiff, 5
v. No. 4:19 CR 794 SRC
ZETIAN LIU,
Defendant.

GUILTY PLEA AGREEMENT

Come now the parties and hereby agree, as follows:

1. PARTIES:

The parties are the defendant ZETIAN LIU, represented by defense counsel Justin K.
Gelfand, and the United States of America (hereinafter “United States” or “Government”),
represented by the Office of the United States Attorney for the Eastern District of Missouri. This
agreement does not, and is not intended to, bind any governmental office or agency other than
the United States Attorney for the Eastern District of Missouri. The Court is neither a party to
nor bound by this agreement.

2. GUILTY PLEA:

Pursuant to Rule 11(c)(1)(A), Federal Rules of Criminal Procedure, in exchange for the
defendant's voluntary plea of guilty to Count II (Possession of Child Pornography) of the charge,
the Government agrees to move for the dismissal of Count I (Receipt of Child Pornography) at
the time of sentencing. Moreover, the Government agrees that no further federal prosecution will

be brought in this District relative to the defendant's Receipt and Possession of Child
Case: 4:19-cr-00794-SRC Doc. #: 66 Filed: 03/02/21 Page: 2 of 19 PagelD #: 138

Pornography on between July 20, 2019, and September 12, 2019, of which the Government is
aware at this time.

In addition, the parties agree that the U.S. Sentencing Guidelines Total Offense Level
analysis agreed to by the parties herein is the result of negotiation and led, in part, to the guilty
plea. The parties further agree that either party may request a sentence above or below the U.S.
Sentencing Guidelines range (combination of Total Offense Level and Criminal History
Category) ultimately determined by the Court pursuant to any chapter of the Guidelines and Title
18, United States Code, Section 3553(a). The parties further agree that notice of any such request
will be given no later than ten days prior to sentencing and that said notice shall specify the legal
and factual bases for the request.

The defendant also agrees to waive any right, title, and interest in all items seized by law
enforcement officials during the course of their investigation, including, but not limited to: Apple
MacBook, thumb drives, USB image stabilizer, Seagate 1 TB external hard drive; and Apple
iPhone 8. The defendant agrees that said items may be disposed of by law enforcement officials
in any manner.

The parties understand that the District Court is neither a party to nor bound by the
Guidelines recommendations agreed to in this document.

3. ELEMENTS:

As to Count 2, the defendant admits to knowingly violating Title 18, United States Code,
Section 2252A(a)(5)(B), and admits there is a factual basis for the plea and further fully
understands that the elements of the crime of Possession of Child Pomography which he admits
to knowingly committing and for which he admits there is a factual basis are: (1) defendant

knowingly possessed material that contained images of child pomography, (2) which were visual
Case: 4:19-cr-00794-SRC Doc. #: 66 Filed: 03/02/21 Page: 3 of 19 PagelD #: 139

“

depictions where the production of such visual depictions involved the use of a minor engaging
in sexually explicit conduct and such visual depictions were of a minor engaging in sexually
explicit conduct, and (3) those images are contained on material that has been transported in
interstate commerce and were themselves transported in interstate commerce.

4. FACTS:

The parties agree that the facts in this case are as follows and that the Government would
prove these facts beyond a reasonable doubt if the case were to go to trial. These facts may be
considered as relevant conduct pursuant to Section 1B1.3:

During an authorized Internet undercover operation on August 11, 2019, Detective
Sergeant Robert Muffler of the St. Louis Metropolitan Police Department's City Cyber Crimes
Unit identified a specific IP address at which a computer was offering to participate in the
distribution of child pornography using the BitTorrent Peer-to-Peer file sharing network.

Using a peer-to-peer file sharing software, set to download from a single source,
Detective Sergeant Robert Muffler was able to download multiple computer files from the
computer that contained child pornography. The files included, but were not limited to the
following:

1. File Name: “F17"

MDS Hash: 126belb162b970d1 102a2d9dfclc00e
Brief Description: This video is 34 minutes and 36 seconds in length depicting
a female undressing herself and taking a shower. The
female is later sitting on a bed masturbating her vagina with
a foreign object. Later the female again showers and shaves

her vaginal area. A prepubescent male enters the room and
Case: 4:19-cr-00794-SRC Doc. #: 66 Filed: 03/02/21 Page: 4 of 19 PagelD #: 140

2. File Name:
MD5 Hash:

Brief Description:

3. File Name:
MDS Hash:

Brief Description:

the two begin to touch each other's genitalia while lying on
the bed in the nude.

“gy”

9acb651142fd4885b45e241f27fcl be4

This video is 10 minutes 3 seconds in length depicting two
prepubescent minor females lying on a bed. One
prepubescent female has her hands duck taped to her legs
as an adult male, whose face is not visible, pulls the girl
towards him and begins to hit her vagina. The male then
begins to forcibly engage in sexual intercourse with the
prepubescent female. The prepubescent female is then
assaulted as the unknown male and what appears to be an
unknown female penetrate the prepubescent female’s
vagina and anus with a foreign object.

“154”

52a9353e2f462aa0bf2fdb7757d0103a2

The video is 17 minutes and 49 seconds in length depicting
a prepubescent minor female standing on a bed and
undressing in front of the camera. The prepubescent female
then sits on the bed and completely exposes her vaginal
area. The prepubescent female then exposes her anus and
vaginal area. The prepubescent female later in the video

begins to masturbate. Her vaginal area is then digitally
Case: 4:19-cr-00794-SRC Doc. #: 66 Filed: 03/02/21 Page: 5 of 19 PagelD #: 141

4. File Name:
MDS5 Hash:

Brief Description:

sodomized by an unknown subject's finger. The
prepubescent female is made to lie down in several
different positions on a bed exposing her vaginal area. The
prepubescent female is then observed on her back with her
legs spread and appears to be unconscious while an
unknown adult male begins to rub his penis on her vagina
until he ejaculates on her.

“(Pthe )Skinhead Complete”

€2804640e6 1 Sf fed85be29461470d2d

This video is 15 minutes 9 seconds in length depicting a
prepubescent female sitting on the edge of a bathtub with
her legs spread and vaginal area clearly visible. The
prepubescent female then sits in the tub and is videoed
urinating and masturbating with a foreign object. The
prepubescent female then performs oral sex on the penis of
what appears to be an adult male until the male ejaculates
on her.

Officers were able to determine that the IP address was assigned to a subscriber for the

service address at which defendant resided in the City of St. Louis, located in the Eastern District

of Missouri. On September 11, 2019, law enforcement officers obtained a valid federal search

warrant for the residence. On September 12, 2019, the search warrant was lawfully and properly

executed at defendant’s residence.
Case: 4:19-cr-00794-SRC Doc. #: 66 Filed: 03/02/21 Page: 6 of 19 PagelD #: 142

Defendant and his two roommates were present in the residence when the search-warrant |
was executed. Defendant, a citizen of China, was interviewed with the assistance of an
interpreter. Defendant was advised of his right to consult with consular officers. He was also
advised of his Miranda rights. During a recorded interview, defendant said that he initially
downloaded child pornography by accident, but later did so intentionally. He said he used
uTorrent to search for and download the child pornography files. Defendant told the officers that
the child pornography would be located on his laptop and on a USB flash drive. Defendant
provided the password so that officers could enter the “vault” on the laptop computer where the
child pornography was stored.

To search for child pornography, defendant used search terms such as “young girls” and
“rape.” During the interview defendant was shown files and asked if had viewed them.
Defendant edmitted that he viewed the following files, which are described above: “01,” “H54,”
and “(Pthc)Skinhead Complete.” Defendant that when the officers were executing the search
warrant, he was actively downloading child pornography.

While defendant was being interviewed, other officers seized the following items
belonging to the defendant: Passport and Visa, SSK thumb drive (QSL2_1), SanDisk thumb
drive (QSL2_2), USB Image Stabilizer (QSL2_3), Seagate external hard drive (QSL3), iPhone 8
(QSLA), and Apple MacBook (QSL]).

Forensic Examiner David Howe of the FBI was present during the execution of the
search warrant. FE Howe observed defendant’s computer, powered on and unlocked. The
computer was running the program uTorrent, which is a peer-to-peer file sharing program. FE
Howe observed that the program was actively downloading files and also observed files that had
been completely downloaded. FE Howe observed the following folder on defendant’s computer:
Case: 4:19-cr-00794-SRC Doc. #: 66 Filed: 03/02/21 Page: 7 of 19 PagelD #: 143

“CP Video HD 2019, PTHC, Loli, child porn, preteen, pedo, kids, Jailbait, CP Pack, 445Gb

Preview.”

The seized items were taken to the FBI St. Louis CART lab for forensic analyses. FE

Howe examined the items and found the following:

Apple MacBook (OSL1):

1.

10.

11.

folder named “CP Video HD 2019, PTHC, Loli, child porn, preteen, pedo, kids,
Jailbait, CP Pack, 445Gb Preview;”

evidence that the UTorrent application downloaded files to the file path
/Users/liuzetian/Downloads;

uTorrent Application;

evidence that the username was liuzetian;

fifty-one web sites that were visited that included names such as: loli, pedo, pthc, and
other names associated with child pornography;

that the folder “CP Video HD 2019, PTHC, Loli, child porn, preteen, kis, Jailbait, CP
Pack, 445Gb Preview” contained 1,574 videos that depict child pornography.
Sixty-five child pornography files that depict young children being spanked by an
adult;

. 886 images files that depict child pornography;

344 videos that depict minor females in lascivious exhibitions of their genitals;
175 videos that depict minor children engaged in sexual activity with adults;

“$192 8348. mp4,” a graphic video file that depicts, in part, a prepubescent minor

female engaged in sexual intercourse;
Case: 4:19-cr-00794-SRC Doc. #: 66 Filed: 03/02/21 Page: 8 of 19 PagelD #: 144

12. “SRSEIRHFI SG IA53.mp4,” a graphic video file that depicts, in part, a prepubescent
minor female in a lascivious display of her genitals and engaged in sexual
intercourse;

13. “SRSSIK IAF 7144.mp4,” a graphic video file that depicts, in part, a prepubescent
minor female in a lascivious display of her genitals; and

14. “pthc hussyfan! !{NEWS (RARE) - mandy_sucking_cumshot.avi,” a graphic video
that depicts, in part, a prepubescent minor female engaged in oral sex with a male.

isk thumb dri SL2 2):

1. contained four videos that depict the spanking of a nude minor;

2. twelve videos that depict child pornography;

3. “YOY030 #273 514).mp4,” a graphic video file that depicts, in part, prepubescent
minor females engaging in oral sex with a male; and

4. “YOY028.MP4,” a graphic video file that depicts, in part, a minor female engaged in
sexual intercourse with a male.

Apple iPhone 8 (OSL4):

1. artifacts in the web history showing nine links to websites containing child

pornography;
Case: 4:19-cr-00794-SRC Doc. #: 66 Filed: 03/02/21 Page: 9 of 19 PagelD #: 145

SUMMARY

In summary, and as the defendant now admits, between July 20, 2019, and September 12,
2019, in the Eastern District of Missouri, defendant knowingly possessed on his SanDisk thumb
drive images of child pornography, including, but not limited to:

a. “YOY030 #2734)4).mp4,” a graphic video file that depicts, in part, prepubescent
minor females engaging in oral sex with a male;

b. “YOY028.MP4,” a graphic video file that depicts, in part, a minor female
engaged in sexual intercourse with a male; and

c. “YOY0O07A $38 Fr Be#.WMV,” a graphic video file that depicts, in part, males
engaged in sexual intercourse with prepubescent minor females and minor females.

Defendant admits that he possessed more than 600 images of child pornography where
each video is considered the equivalent of 75 images. Defendant admits that some images
portrayed prepubescent minor victims engaged sexually explicit conduct, and some portrayed
sadistic or masochistic conduct, or other acts of violence.

Defendant further admits that the internet is a computer communications network using
interstate and foreign lines to transmit data streams, including data streams used to store, transfer
and receive graphic files. The internet is a means and facility of interstate and foreign commerce.
5. STATUTORY PENALTIES:

As to Count II, the defendant fully understands that the maximum possible penalty
provided by law for the crime of Possession of Child Pornography to which the defendant is
pleading guilty is imprisonment of not more than twenty years, and a fine of not more than
$250,000. The Court may also impose a period of supervised release of not more than life and

not less than five years.
Case: 4:19-cr-00794-SRC Doc. #: 66 Filed: 03/02/21 Page: 10 of 19 PagelD #: 146

Additionally, per 18 U.S.C. § 2259A, defendant fully understands that for offenses
committed on or after December 7, 2018, in addition to other assessments, the Court may impose
an assessment for each count of no more than:

(1) $17,000.00 if convicted of 18 U.S.C. § 2252(a)(4) or § 2252A(a)(5),
regarding the possession of, or access with intent to view, child

pornography. . . .
6. U.S. SENTENCING GUIDELINES: 2018 MANUAL:

The defendant understands that this offense is affected by the U.S. Sentencing Guidelines
and the actual sentencing range is determined by both the Total Offense Level and the Criminal
History Category. The parties agree that the following are the U.S. Sentencing Guidelines Total
Offense Level provisions that apply.

a. Chanter 2 Offense Conduct:

(1) Base Offense Level: The parties agree that the base offense level is
eighteen (18) as found in Section 2G2.2(a)(1).

(2) Specific Offense Characteristics: The parties agree that the following
Specific Offense Characteristics apply:

(a) two (2) levels should be added pursuant to 2G2.2(b)(2) because
“the material involved a prepubescent minor or a minor who had
not attained the age of 12 years,”

(b) —_ four (4) levels should be added pursuant to 2G2.2(b)(4)(A) because
the material portrays sadistic or masochistic conduct or other
depictions of violence,

(c) two (2) levels should be added pursuant to Section 2G2.2(b)(6),

because “the offense involved the use of a computer or an

10
Case: 4:19-cr-00794-SRC Doc. #: 66- Filed: 03/02/21 Page: 11 of 19 PagelD #: 147

interactive computer service for the possession, transmission,
receipt, or distribution of the material,”
(d) _ five (5) levels should be added pursuant to Section 2G2.2(b)(7)(D),

because the offense involved “at least 600 images” of child

pornography.

b. Chapter 3 Adjustments:

(1)

(@)

Acceptance of Responsibility: The parties agree that three levels should
be deducted pursuant to Section 3E1.1(a) and (b), because the defendant
has clearly demonstrated acceptance of responsibility and timely notified
the government of the defendant's intention to plead guilty. The parties
agree that the defendant's eligibility for this deduction is based upon
information presently known. If subsequent to the taking of the guilty plea
the government receives new evidence of statements or conduct by the
defendant that it believes are inconsistent with defendant's eligibility for
this deduction, the government may assert that the defendant should not
receive all or part of the deduction pursuant to Section 3E1.1.

Other Adjustments: The parties recommend that the following

adjustments, other than acceptance of responsibility, apply: none.

c Estimated Total Offense Level: The parties estimate that the Total Offense

Level is twenty-eight (28).
d. Criminal History: The determination of the defendant's Criminal History

Category shall be left to the Court. Either party may challenge, before and at sentencing, the

finding of the Presentence Report as to the defendant's criminal history and the applicable

11
Case: 4:19-cr-00794-SRC Doc. #: 66 Filed: 03/02/21 Page: 12 of 19 PagelD #: 148

category. The defendant's criminal history is known to the defendant and is substantially

available in the Pretrial Services Report.
e. Effect of Parties’ U.S. Sentencing Guidelines Analysis: The parties agree that

the Court is not bound by the Guidelines analysis agreed to herein. The parties may not have
foreseen all applicable Guidelines. The Court may, in its discretion, apply or not apply any
Guideline despite the agreement herein and the parties shall not be permitted to withdraw from
the plea agreement.

7, WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

a. Appeal: The defendant has been fully apprised by defense counsel of the
defendant's rights concerning appeal and fully understands the right to appeal the sentence under
Title 18, United States Code, Section 3742.

(1) Non-Sentencing Issues: The parties waive all rights to appeal all non-
jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial
motions, discovery and the guilty plea, the constitutionality of the statute(s) to which defendant
is pleading guilty and whether defendant’s conduct falls within the scope of the statute(s).

(2) Sentencing Issues: In the event the Court accepts the plea, accepts the
U.S. Sentencing Guidelines Total Offense Level agreed to herein, and, after determining a
Sentencing Guidelines range, sentences the defendant within or below that range, then, as part of
this agreement, the defendant hereby waives all rights to appeal all sentencing issues other than
Criminal History, but only if it affects the Base Offense Level or Criminal History Category.
Similarly, the Government hereby waives all rights to appeal all sentencing issues other than
Criminal History, provided the Court accepts the plea, the agreed Total Offense Level and
sentences the defendant within or above that range.

12
Case: 4:19-cr-00794-SRC Doc. #: 66 Filed: 03/02/21 Page: 13 of 19 PagelD #: 149

b. Haheas Corpus: The defendant agrees to waive all rights to contest the "
conviction or sentence in any post-conviction proceeding, including one pursuant to Title 28,
United States Code, Section 2255, except for claims of prosecutorial misconduct or ineffective
assistance of counsel.

c Right to Records: The defendant waives all rights, whether asserted directly or
by a representative, to request from any department or agency of the United States any records
pertaining to the investigation or prosecution of this case, including any records that may be
sought under the Freedom of Information Act, Title 5, United States Code, Section 522, or the
Privacy Act, Title 5, United States Code, Section 552(a).

8. OTHER:

a. Disclosures Required by the United States Probation Office: The defendant
agrees to truthfully complete and sign forms as required by the United States Probation Office
prior to sentencing and consents to the release of these forms and any supporting documentation
by the United States Probation Office to the Government.

b. Civil or Administrative Actions not Barred: Effect on Other Governmental
Agencies: Nothing contained herein limits the rights and authority of the United States to take
any civil, tax, immigration/deportation or administrative action against the defendant.

c Supervised Release: Pursuant to any supervised release term, the Court will
impose standard conditions upon the defendant and may impose special conditions related to the
crime defendant committed. Some of these special conditions may include that defendant not
possess a computer or internet access, that defendant not have contact with minors without the
authorization of the Probation Officer, that defendant participate in sexual offender counseling

and that defendant not maintain a post office box. In addition, as a condition of supervised

13
Case: 4:19-cr-00794-SRC Doc. #: 66 Filed: 03/02/21 Page: 14 of 19 PagelD #: 150

release, defendant shall initially register with the state sex offender registration in Missouri, and
shall also register with the state sex offender registration agency in any state where defendant
resides, is employed, works, or is a student, as directed by the Probation Officer. The defendant
shall comply with all requirements of federal and state sex offender registration laws.

These and any other special conditions imposed by the Court will be restrictions with
which defendant will be required to adhere. Violation of the conditions of supervised release
resulting in revocation may require the defendant to serve a term of imprisonment equal to the
length of the term of supervised release, but not greater than the term set forth in Title 18, United
States Code, Section 3583(e)(3), without credit for the time served after release. The defendant
understands that parole has been abolished.

d. | Mandatory Special Assessment: Pursuant to Title 18, United States Code,
Section 3013, the Court is required to impose a mandatory special assessment of $100 per count
for a total of $100, which the defendant agrees to pay at the time of sentencing. Money paid by
the defendant toward any restitution or fine imposed by the Court shall be first used to pay any
unpaid mandatory special assessment.

Pursuant to Title 18, United States Code, Section 3014, for offenses occurring on or after
May 29, 2015, and before September 30, 2021, the Court is required to impose an assessment of
$5,000 on any non-indigent defendant convicted of an offense under .. .. Chapter 110 (relating to
sexual exploitation and other abuse of children, including, but not limited to, 18 U.S.C. §2251(a)
(production of child pornography) and 18 U.S.C. § 2252A (transportation, distribution, receipt,
possession, or access with the intent to view child pornography)). . . .

The assessment imposed under 18 U.S.C. § 3014 is in addition to the mandatory special
assessment imposed under 18 U.S.C. § 3013.

14
Case: 4:19-cr-00794-SRC Doc. #: 66 Filed: 03/02/21 Page: 15 of 19 PagelD #: 151

e. Possibility of Detention: The defendant shall be subject to immediate detention
pursuant to the provisions of Title 18, United States Code, Section 3143.

f. Fines, Restitution and Costs of Incarceration and Supervision: The Court may
impose a fine, restitution (in addition to any penalty authorized by law), costs of incarceration
and costs of supervision. The defendant agrees that any fine or restitution imposed by the Court
will be due and payable immediately. Pursuant to Title 18, United States Code, Sections 3663A
and 2259, an order of restitution is mandatory for all crimes listed in Sections 3663A(c) and
2259. Regardless of the Count of conviction, the amount of mandatory restitution imposed shall
include all amounts allowed by Sections 3663A(b) and 2259 and the amount of loss agreed to by
the parties, including all relevant conduct loss. The defendant agrees to provide full restitution to
all victims of all charges in the indictment without regard to the count or counts to which the
defendant has agreed to plead guilty.

g. Forfeiture: The defendant knowingly and voluntarily waives any right, title, and
interest in all items seized by law enforcement officials during the course of their investigation,
whether or not they are subject to forfeiture, and agrees not to contest the vesting of title of such
items in the United States. The defendant agrees that said items may be disposed of by law

enforcement officials in any manner.

15
Case: 4:19-cr-00794-SRC Doc. #: 66 Filed: 03/02/21 Page: 16 of 19 PagelD #: 152

9. CKNOWLE W. OF THE ‘S RIGHTS:

In pleading guilty, the defendant acknowledges, fully understands and hereby waives his
rights, including but not limited to: the right to plead not guilty to the charges; the right to be
tried by a jury in a public and speedy trial; the right to file pretrial motions, including motions to
suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to
require the Government to prove the elements of the offenses charged against the defendant
beyond a reasonable doubt; the right not to testify; the right not to present any evidence; the right
to be protected from compelled self-incrimination; the right at trial to confront and cross-
examine adverse witnesses; the right to testify and present evidence and the right to compel the
attendance of witnesses. The defendant further understands that by this guilty plea, the defendant
expressly waives all the rights set forth in this paragraph.

The defendant fully understands that the defendant has the right to be represented by
counsel, and if necessary, to have the Court appoint counsel at trial and at every other stage of
the proceeding. The defendant's counsel has explained these rights and the consequences of the
waiver of these rights. The defendant fully understands that, as a result of the guilty plea, no trial
will, in fact, occur and that the only action remaining to be taken in this case is the imposition of
the sentence.

Defendant understands that by pleading guilty, defendant will be subject to federal and
state sex offender registration requirements, and that those requirements may apply for life. The
defendant understands that defendant must keep said registrations current, shall notify the state
sex offender registration agency or agencies of any changes to defendant’s name, place of
residence, employment, or student status, or other relevant information. Defendant shall comply

with requirements to periodically verify in person said sex offender registration information.

16
Case: 4:19-cr-00794-SRC Doc. #: 66 Filed: 03/02/21 Page: 17 of 19 PagelD #: 153

Defendant understands that defendant will be subject to possible federal and state penalties for
failure to comply with any such sex offender registration requirements. If defendant resides in
Missouri following release from prison, defendant will be subject to the registration requirements
of Missouri state law. Defendant further understands that, under 18 U.S.C. § 4042(c), notice will
be provided to certain law enforcement agencies upon release from confinement following
conviction. Defense counsel has advised the defendant of the possible sex offender registration
consequences resulting from the plea.

If the defendant is not a U.S. citizen, the guilty plea could impact defendant's
immigration status or result in deportation. In particular, if any crime to which defendant is
pleading guilty is an “aggravated felony” as defined by Title 8, United States Code, Section
1101(a)(43), removal or deportation is presumed mandatory. Defense counsel has edvised the
defendant of the possible immigration consequences, including deportation, resulting from the
plea.

The defendant is fully satisfied with the representation received from defense counsel.
The defendant has reviewed the Government's evidence and discussed the Government's case
and all possible defenses and defense witnesses with defense counsel. Defense counsel has
completely and satisfactorily explored all areas which the defendant has requested relative to the
Government's case and any defenses.

10. VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

This document constitutes the entire agreement between the defendant and the
Government, and no other promises or inducements have been made, directly or indirectly, by
any agent of the Government, including any Department of Justice attorney, concerning any plea
to be entered in this case. In addition, the defendant states that no person has, directly or

17
Case: 4:19-cr-00794-SRC Doc. #: 66 Filed: 03/02/21 Page: 18 of 19 PagelD #:154

indirectly, threatened or coerced the defendant to do or refrain from doing anything in
connection with any aspect of this case, including entering a plea of guilty.

The defendant acknowledges having voluntarily entered into both the plea agreement and
the guilty plea. The defendant further acknowledges that this guilty plea is made of the
defendant's own free will and that the defendant is, in fact, guilty. |
11. UENCES OF POST-PLEA UCT:

After pleading guilty and before sentencing, if defendant commits any crimes, other than
minor traffic offenses, violates any conditions of release that results in revocation, violates any
term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthful
information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its
option, may be released from its obligations under this agreement. The Government may also, in
its discretion, proceed with this agreement and may advocate for any sentencing position
supported by the facts, including but not limited to obstruction of justice and denial of
acceptance of responsibility.

12, NORIGHT TO WITHDRAW GUILTY PLEA:

Pursuant to Rule 11(c) and (d), Federal Rules of Criminal Procedure, the defendant

understands that there will be no right to withdraw the plea entered under this agreement, except

where the Court rejects those portions of the plea agreement which deal with charges the

18
Case: 4:19-cr-00794-SRC Doc. #: 66 Filed: 03/02/21 Page: 19 of 19 PagelD #: 155

Government agrees to dismiss or not to bring.

glo! Jog]

Date

19

oe MSGS) anagl/
ROBERT F'1, epee ee
/

Assistant United States Attorne

 

Zenon lay
ZETIAN LIU
Defendant

JE LE

STIN K. GELFAND
Attorney for Defendant

 
